DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirata et al (WO 2016/040489).
Hirata et al disclose functionalized zwitterionic polymers and functionalized mixed charge polymers. The reference teaches a composition comprising a first monomer and a second monomer (unsaturated) in solution absent chlorine, wherein the first polymerizable monomer comprises a cation (quaternary ammonium) and a the other an anion as required by the instant claims 1, 3, and 5 ((meth)acrylic acid (page 19, (IV) and (V), example 4). While the reference fails to specifically teach the mole ratio of the cationic to anionic groups at a specific pH, the ratio appears to be about 1:1 and the reference does not teach an acidic or basic pH or that the mole ratio is dependent upon the pH, thus one of ordinary skill in the art would have expected the ratio of be about 1:1 regardless of the pH value (page 18), meeting the limitations of the instant claim 2. 
The method of producing a mixed charge polymer from the monomers in solution includes polymerizing the monomers of (IV) and (V), and the resultant polymer comprises pendant charged groups as claimed. The molecular weight of the polymer is preferably in the range of the instant claim 8 ( ~5,000 to 50,000, see examples). 
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art of record fails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a solution comprising the unsaturated cation and anion pair, wherein the cation has a structure as set forth by the instant formula (I).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kudo et al (JP 140341 and its machine translation) teach an unsaturated ammonium salt and resin, however, the comonomer does not have a carboxylate anion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722